DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/21 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 8/30/21, with respect to claims 1, 3-6, 8-14, 16-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Election/Restrictions
Claims 1, 3-6, 8-14, 16-18 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 12/11/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II, claims 19-20 is withdrawn.  Claims 19-20, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chris Tebow on 9/7/21.
Please amend the claims as follows:
Claim 1 (Currently Amended):	A varifocal optical assembly comprising:
a first liquid crystal lens including a liquid crystal layer disposed between opposing substrates;
a first electrode pattern disposed on at least one substrate, wherein the first electrode pattern includes a set of two or more parallel conductors each having a length proportional to the longest dimension of a clear aperture of the liquid crystal lens, wherein adjacent conductors of the set of two or more parallel conductors are separated by a gap and are configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power,
wherein widths of parallel conductors of the set of two or more parallel conductors decrease from a center of the clear aperture of the liquid crystal lens to opposing outside edges of the clear aperture of the liquid crystal lens in a direction of the widths of the parallel conductors and proportional to a square of a distance of each parallel conductor to the center of the clear aperture of the liquid crystal lens, and
a second electrode pattern disposed on the at least one substrate and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a second set of two or more parallel conductors each having a length proportional to the longest dimension of the clear aperture of the liquid crystal lens, wherein the second set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power, wherein a width direction of the second electrode pattern is at an angle relative to a width direction of the first electrode pattern.

Claim 3 (Currently Amended):	The varifocal optical assembly of claim 1, further comprising:
a third electrode pattern disposed on the at least one substrate and electrically isolated from both the first and second electrode patterns, wherein the third electrode pattern includes a set of concentric conductors configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting spherical focal power.

Claim 4 (Currently Amended):	The varifocal optical assembly of claim 3, wherein each of the concentric conductors of thethird electrode pattern has a radial width that decreases from the center of the clear aperture of the liquid crystal lens to an outside edge of the clear aperture of the liquid crystal lens and is proportional to the square of the distance of each conductor to the center of the clear aperture of the liquid crystal lens.

Claim 6 (Currently Amended):	The varifocal optical assembly of claim 5, further comprising:
a second liquid crystal lens including a second liquid crystal layer disposed between opposing substrates;
a fourth electrode pattern disposed on at least one substrate of the second liquid crystal lens, wherein the first electrode pattern includes a set of two or more parallel conductors each having a length proportional to the longest dimension of the clear aperture of the liquid crystal lens, wherein the set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power; and
a fifth electrode pattern disposed on the at least one substrate of the second liquid crystal lens and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a set of concentric conductors configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting spherical focal power,
wherein the first liquid crystal lens is configured for a first polarization of light and the second liquid crystal lens is configured for a second polarization of light orthogonal to the first polarization of light.

Claim 7 (Canceled):

Claim 11 (Currently Amended):	A head mounted display comprising:
a display configured to emit image light; and
a varifocal optical assembly configured to provide astigmatism compensation, the varifocal optical assembly comprising:
a first liquid crystal lens including a liquid crystal disposed between opposing substrates;
a first electrode pattern disposed on at least one substrate, wherein the first electrode pattern includes a set of two or more parallel conductors each having a length proportional to the longest dimension of a clear aperture of the liquid crystal lens, wherein adjacent conductors of the set of two or more parallel conductors are separated by a gap and are configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power,
wherein widths of parallel conductors of the set of two or more parallel conductors decrease from a center of the clear aperture of the liquid crystal lens to opposing outside edges of the clear aperture of the liquid crystal lens in a direction of the widths of the parallel conductors and proportional to a square of a distance of each parallel conductor to the center of the clear aperture of the liquid crystal lens, and
a second electrode pattern disposed on the at least one substrate and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a second set of two or more parallel conductors each having a length proportional to the longest dimension of the clear aperture of the liquid crystal lens, wherein the second set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power, wherein a width direction of the second electrode pattern is at an angle relative to a width direction of the first electrode pattern.

Claim 12 (Currently Amended):	The head mounted display of claim 11, further comprising:
a third electrode pattern disposed on the at least one substrate and electrically isolated from both the first and second electrode patterns, wherein the third electrode pattern includes a set of concentric conductors configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting spherical focal power.

Claim 14 (Currently Amended):	The head mounted display of claim 13, further comprising:
a second liquid crystal lens assembly including a liquid crystal disposed between opposing substrates;
a fourth electrode pattern disposed on at least one substrate of the second liquid crystal lens, wherein the first electrode pattern includes a set of two or more parallel conductors each having a length proportional to the longest dimension of the clear aperture of the liquid crystal lens, wherein the set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power; and
a fifth electrode pattern disposed on the at least one substrate of the second liquid crystal lens and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a set of concentric conductors configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting spherical focal power,
wherein the first liquid crystal lens is configured for a first polarization of light and the second liquid crystal lens is configured for a second polarization of light orthogonal to the first polarization of light.

Claim 15 (Canceled).

Claim 16 (Currently Amended):	The head mounted display of claim 13[[15]], wherein the set of two or more parallel conductors of the first electrode pattern is segmented into two or more groups of adjacent conductors electrically connected in series, each group having a first conductor closest to the center of the clear aperture of the liquid crystal lens and connected to a positive voltage supply and a last conductor farthest from the center of the clear aperture of the liquid crystal lens connected to a negative voltage supply.

Claim 19 (Rejoined – Currently Amended):	A method comprising:
transmitting light through a varifocal optical assembly configured to provide astigmatism compensation, the varifocal optical assembly comprising: 
a first liquid crystal lens including a liquid crystal layer disposed between opposing substrates;
a first electrode pattern disposed on at least one substrate, wherein the first electrode pattern includes a set of two or more parallel conductors each having a length proportional to the longest dimension of a clear aperture of the liquid crystal lens, wherein adjacent conductors of the set of two or more parallel conductors are separated by a gap and are configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power,
wherein widths of parallel conductors of the set of two or more parallel conductors decrease from a center of the clear aperture of the liquid crystal lens to opposing outside edges of the clear aperture of the liquid crystal lens in a direction of the widths of the parallel conductors and proportional to a square of a distance of each parallel conductor to the center of the clear aperture of the liquid crystal lens, and
a second electrode pattern disposed on the at least one substrate and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a second set of two or more parallel conductors each having a length proportional to the longest dimension of the clear aperture of the liquid crystal lens, wherein the second set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power, wherein a width direction of the second electrode pattern is at an angle relative to a width direction of the first electrode pattern;
determining an astigmatism correction axis; and
adjusting the cylindrical focal power of the varifocal optical assembly configured to provide astigmatism compensation by changing [[the]] a voltage applied to the conductors of at least one of the first electrode pattern or the second electrode pattern based on the astigmatism correction axis. 

Claim 20 (Rejoined – Currently Amended):	The method of claim 19, wherein the varifocal optical assembly configured to provide astigmatism compensation further includes a spherical correction electrode pattern disposed on the at least one substrate of the liquid crystal lens assembly and electrically isolated both the first and second electrode patterns 
	adjusting the spherical focal power of the varifocal optical assembly by changing the voltage applied to the spherical electrode pattern.

Claim 21 (Canceled).

Allowable Subject Matter
Claims 1, 3-6, 8-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 19, the prior art of record does not teach or suggest a varifocal optical assembly comprising: a first liquid crystal lens including a liquid crystal layer disposed between opposing substrate; a first electrode pattern disposed on at least one substrate, wherein the first electrode pattern includes a set of two or more parallel conductors, wherein adjacent conductors of the set of two or more parallel conductors are separated by a gap and are configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power, wherein widths of parallel conductors of the set of two or more parallel conductors decrease from a center of the clear aperture of the liquid crystal lens to opposing outside edges of the clear aperture of the liquid crystal lens in a direction of the widths of the parallel conductors and proportional to a square of a distance of each parallel conductor to the center of the clear aperture of the liquid crystal lens, and a second electrode pattern disposed on the at least one substrate and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a second set of two or more parallel conductors, wherein the second set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power, wherein a width direction of the second electrode pattern is at an angle relative to a width direction of the first electrode pattern, in combination with the remaining features recited in the claims.
The prior art of Li (US 2010/0225834 A1 of record) discloses a varifocal optical assembly comprising: a first liquid crystal lens including a liquid crystal layer disposed between opposing substrate; a first electrode pattern disposed on at least one substrate, wherein the first electrode pattern includes a set of two or more parallel conductors, wherein adjacent conductors are configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power (Li, Figure 5; Paragraph 0041). Li fails to disclose that the adjacent conductors of the set of two or more parallel conductors are separated by a gap. Li also fails to disclose that widths of parallel conductors of the set of two or more parallel conductors decrease from a center of the clear aperture of the liquid crystal lens to opposing outside edges of the clear aperture of the liquid crystal lens in a direction of the widths of the parallel conductors and proportional to a square of a distance of each parallel conductor to the center of the clear aperture of the liquid crystal lens, and a second electrode pattern disposed on the at least one substrate and electrically isolated from the first electrode pattern, wherein the second electrode pattern includes a second set of two or more parallel conductors, wherein the second set of two or more parallel conductors is configured to generate a voltage distribution within the liquid crystal layer that results in the liquid crystal layer exhibiting cylindrical focal power, wherein a width direction of the second electrode pattern is at an angle relative to a width direction of the first electrode pattern. The prior art of Clarke (US 7,728,949 B2 of record) discloses a varifocal optical assembly comprising parallel conductors where the adjacent conductors of the set of two or more parallel conductors are separated by a gap (Clarke, Figure 6; Columns 13-14). The prior art of Gao (US 2020/0033694 A1 of record) discloses a second electrode pattern (Gao, Figure 4) but fails to disclose that the electrode pattern consists of parallel conductors and wherein a width direction of the second electrode pattern is at an angle relative to a width direction of the first electrode pattern. Prior arts such as Chen (US 2019/0302567 A1) and Yi (US 2016/0202510 A1) disclose first and second electrode patterns (Chen, Figures 6-8; Yi, Figure 6) but fail to disclose the specific characteristics of the parallel conductors and their impact on cylindrical focal power. 
Therefore, Claims 1, 11, and 19 are allowed. Claims 3-6, 8-10, 12-14, 16-18, and 20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIAM QURESHI/Examiner, Art Unit 2871                                                                                                                                                                                                        
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871